Citation Nr: 0820787	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to anxiety disorder.  

2.  Entitlement to service connection for anxiety disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for testicular cancer.  

5.  Entitlement to service connection for skin cancer, to 
include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
irritable bowl syndrome, anxiety disorder, PTSD, testicular 
cancer, and skin cancer.  

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

The issues of entitlement to service connection for irritable 
bowel syndrome, anxiety disorder, and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between testicular cancer 
and service is not of record.  

3.  Competent evidence of a nexus between skin cancer, 
including exposure to herbicides, is not of record.  



CONCLUSIONS OF LAW

1.  Testicular cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  Skin cancer was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Testicular Cancer

During the May 2006 DRO hearing, the veteran testified that 
his testicular cancer was caused by his exposure to chemicals 
during his active military service.  The veteran explained 
that he was an aviation electrician's mate, which entailed 
spraying down engines with chemicals that are now banned from 
the military.  The veteran asserts that service connection is 
warranted for testicular cancer.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for testicular cancer.  While the 
veteran is competent to allege that he incurred testicular 
cancer as a result of chemical exposure, the service 
treatment records do not substantiate that allegation.  In 
fact, service treatment records contain no complaints, 
treatment, or diagnosis of testicular cancer.  A discharge 
examination conducted in April 1970 found no abnormalities in 
this regard.  

Post service treatment records indicate complaints and 
treatment for a testicle condition.  Beginning in July 1983, 
the veteran complained of pain and swelling after heaving 
lifting.  In a July 1983 private medical statement, a private 
physician noted that three months ago, the veteran suffered 
some swelling in the left testicle after lifting a stake out 
of the ground.  The swelling disappeared, but left him with 
an irregular firm testicle.  In July 1983, the veteran 
underwent a left radial orchiectomy with a high left inguinal 
approach with testicular implant.  Shortly thereafter, a July 
1983 private medical record states that the pain and swelling 
subsequently resolved, but discomfort and firm nodularity in 
the left testicle surfaced.  Slides were prepared, and it was 
determined that the veteran suffered from probable clinical 
stage 1 tumor of the left testicle.  Pathology revealed 
classical seminoma with one focus of embryonal carcinoma.  It 
was recommended that the veteran be treated by retro 
peritoneal lymphadenectomy.  Since that time, there has been 
no recent treatment regarding the veteran's testicular 
cancer, but medical records list the testicular cancer as 
having been treated in the past.  

According to the evidence of record, the first time 
testicular cancer is noted is in a July 1983 private medical 
record which is many years following the veteran's discharge 
from service and is evidence against a finding that the 
disease is related to service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  In addition, the Board is aware of the provisions 
of 38 C.F.R. § 3.303(b), relating to chronicity and 
continuity of symptomatology; however, there is no objective 
medical evidence of record of testicular cancer during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  As previously stated, more 
recent treatment records note a history of testicular cancer, 
but do not specifically comment on the etiology of the 
disorder.  There is no probative medical evidence suggesting 
a link between the veteran's period of service and his 
testicular cancer.  

The Board is aware of the veteran's contentions that his 
current disability is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature, and etiology of 
the current diagnosis is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnosis to service, service connection for testicular 
cancer is denied.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for testicular cancer, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

B.  Skin Cancer

The veteran asserts during the May 2006 hearing that he 
developed skin cancer as a result of being exposed to Agent 
Orange while he was stationed in Corpus Christi, Texas.  

As previously mentioned, to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of an inservice injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2007); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2007).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for skin cancer.  The evidence of 
record indicates that the veteran was first diagnosed with 
squamous cell carcinoma in June 1991.  The veteran's argument 
is that he developed skin cancer as a result of herbicide 
exposure.  

The above-described presumptions apply only to veterans who 
actually served in Vietnam.  In this case, the veteran 
concedes that he was not exposed to herbicides while serving 
in the Republic of Vietnam.  Instead, during the May 2006 DRO 
hearing, the veteran testified that he was exposed to 
herbicides at the Corpus Christi Naval Air Station while 
repairing helicopters arriving from Vietnam.  

The Board has carefully considered the veteran's statements 
as to his exposure to herbicides during service.  However, 
there is no objective evidence of record, and the veteran has 
identified none, which would establish his exposure to 
herbicides.  In this regard, the Board notes the veteran was 
advised that presumptive service connection for disabilities 
associated with herbicide exposure requires documentation 
that he served in the Republic of Vietnam, or sound 
scientific and medical evidence that his disability is 
associated with herbicide exposure.  The veteran has not 
submitted any such evidence and, although he sincerely 
believes that his skin cancer is due to herbicide exposure in 
Corpus Christi, there is no evidence establishing exposure to 
herbicides.  Furthermore, squamous cell carcinoma is not 
among the diseases listed under 38 C.F.R. § 3.309(e), for 
which service connection, on a presumptive basis, due to 
herbicide exposure, is available.  Therefore, there is no 
basis to grant service connection for skin cancer on a 
presumptive basis.

The record also presents no basis to grant service connection 
for skin cancer on a direct basis.  The veteran has not 
asserted that he had any symptomatology of skin cancer in 
service, and the evidence of record does not suggest this 
either.  The veteran's service treatment records contain no 
complaints, diagnoses, or treatments relating to skin cancer, 
and clinical evaluation of the veteran upon separation in 
April 1970 found no skin and lymphatics abnormalities.  As 
previously stated, the first objective medical evidence that 
the veteran suffered from squamous cell carcinoma was in June 
1991, many years after service.  There is no objective 
medical evidence of record of the claimed disability during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is not 
demonstrated.

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of squamous cell 
carcinoma to any aspect of the veteran's active service, to 
include his alleged exposure to herbicides in service, and 
the veteran has not alluded to the existence of any such 
opinion.  Therefore, there is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current diagnosis of squamous cell carcinoma.  

The Board is aware of the veteran's contentions that his skin 
cancer is somehow etiologically related to service, including 
herbicide exposure; however, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnosis are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence linking the veteran's 
current diagnosis to service, service connection for skin 
cancer is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for skin cancer, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the veteran.  In 
the June 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the July and August 2004 VCAA letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's claims are denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in November 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records from May 1983 to October 
2005, and Social Security Administration (SSA) medical 
records.  

The Board also notes that an examination or an opinion was 
not obtained in connection with the veteran's claims for 
service connection for testicular cancer and skin cancer 
because VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  In this case, the 
veteran has not brought forth evidence suggestive of a causal 
connection between the disability and service.  The RO 
informed the veteran that he would need medical evidence of a 
relationship between his disability and service, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of the veteran's 
disability relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for testicular cancer is 
denied.  

Entitlement to service connection for skin cancer is denied.  




REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for irritable 
bowel syndrome, anxiety disorder, and PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that his anxiety disorder and PTSD are 
attributable to his active duty.  He testified during the May 
2006 DRO hearing that an undetected birth defect caused his 
current mental conditions and his military service aggravated 
his mental problems thereafter.  

Review of the evidentiary record reveals that the veteran was 
found normal upon entrance into service, but was diagnosed 
with paranoid personality upon discharge, as noted in the 
April 1970 report of medical examination.  In an addendum to 
the psychiatric evaluation conducted during the discharge 
examination, it was recommended that the veteran receive an 
administrative discharge or he will continue to be an 
"ineffective [s]ervice member."  However, in an April 1975 
letter, the veteran's discharge was changed to general.  

Post service treatment records reflect continuing complaints 
and treatment for PTSD, schizoaffective disorder, and panic 
anxiety with agoraphobia.  A March 2004 private treatment 
record indicates that several childhood events caused the 
veteran's mental disorders, which were exacerbated by his 
military experiences.  Additionally, an April 2005 private 
medical statement reports that a Magnetic Resonance Image 
(MRI) scan of the veteran's brain noted an absent septum 
pellucidum and mild hypoplasia of the corpus callosum.  The 
physician explained that the hypoplasia of the corpus 
callosum could cause some abnormalities in the way the 
veteran processes information, and may be responsible for 
some difficulties with emotions and relationship issues.  He 
opined that "[t]hese changes were almost certainly there at 
birth."  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disabilities.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
current anxiety disorder and PTSD were incurred in or 
aggravated by his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, further 
development of the evidence will be undertaken prior to our 
final adjudication of the veteran's claims for service 
connection.  Therefore, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  

Consideration of the matter of entitlement to service 
connection for irritable bowel syndrome, is deferred pending 
completion of the above development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Schedule a VA psychiatric examination 
to determine if the veteran has any 
psychiatric disability, to specifically 
include anxiety disorder and PTSD that 
had its onset during, or was aggravated 
by, service.  The claims file must be 
made available to the examiner for 
review, and the examination report should 
reflect that such review was 
accomplished.  All appropriate testing 
should be undertaken in connection with 
the examination, and all psychiatric 
disabilities found to be present should 
be identified.  

a.  The examiner should express an 
opinion as to whether the veteran's 
anxiety disorder and PTSD pre-existed his 
military service.  If it is determined 
that the disabilities existed prior to 
service, the examiner is requested to 
offer an opinion as to whether it was 
aggravated during, or as a result of his 
service.  If so, the examiner should 
address whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note:  aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's anxiety disorder and PTSD did 
not exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the veteran's 
currently diagnosed anxiety disorder and 
PTSD were incurred in service or related 
to active service.

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims of entitlement to 
service connection for irritable bowel 
syndrome, anxiety disorder, and post-
traumatic stress disorder.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


